Title: Circular to the Brigade Commanders, 6 January 1780
From: Washington, George
To: Brigade Commanders


          
            Sir
            Head Quarters Morristown Jany 6th—1780.
          
          As it will contribute in some degree to relieve our distress on the subject of provision, I am to desire that you will discharge all the men in the Brigade under your command whose enlistments and terms of service will clearly expire by the last of this month. In conducting the matter you will be pleased to call upon the commanding officers of Regiments, to prevent the discharge of any not coming within the above description. I am sir your most obt sert
          
            Go: Washington
          
        